Citation Nr: 1131730	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  06-15 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from June 1958 to March 1960 and from October 1961 to August 1962.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of November 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2009, the Board denied the aforementioned claims.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court), and in January 2011, the Court vacated the Board's decision and remanded the matter to the Board.


FINDINGS OF FACT

1.  Sensorineural hearing loss did not onset in service and is not causally related to service.

2.  Tinnitus did not onset in service and is not causally related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection of sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010). 

2.   The criteria for service connection of tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters dated in May 2005.  Although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to the claimed conditions.  Dingess, 19 Vet. App. at 473.  Additionally, VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant an audio examination, obtained a medical opinion as to etiology, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  Thus, the Board finds VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.

Service Connection

The Veteran contends that his bilateral hearing loss and tinnitus are related to service, specifically, exposure to acoustic trauma while serving in Korea.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

An alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) evidence of a nexus between the present disability and the post-service symptomatology.  Under another alternative, the claimant may establish service connection by chronicity.  Chronicity is established if the claimant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).   

Service connection may also be granted for chronic disorders, such as sensorineural hearing loss, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Impaired hearing will be considered a disability for VA purposes when the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 decibels or more; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The provisions of § 3.385, however, do not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Although that regulation speaks in terms of service connection, it operates to establish when a measured hearing loss is (or, more accurately is not) a "disability" for which compensation may be paid, provided that other requirements for service connection are otherwise met under 38 U.S.C.A. §§ 1110, 1112 and 38 C.F.R. §§ 3.303, 3.307.  Hensley v. Brown, 5 Vet .App. 155 (1993)

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza, 7 Vet. App. at 498.  

The service treatment records (STRs) from the first period of service contain no history, treatment, or finding suggestive of bilateral hearing loss or tinnitus, and the February 1960 separation examination records reflect normal clinical findings for the ears and normal results on the voice test.  Smith v. Derwinski, 2 Vet. App. 137, 140 (1992) (15/15 on the voice test is normal). 

The October 1961 entrance examination reflects the Veteran's history of "ear, nose, and throat" trouble.  It appears that the Veteran was referring to a nasal deviation, however, and the record reflects normal clinical findings for the ears.  No audiological testing was conducted at the time of entry.  The STRs from the second period of service reflect no history, treatment, or finding suggestive of hearing loss or tinnitus, and the June 1962 separation examination reflects normal clinical findings for the ears and audiometric results consistent with "normal" hearing.  

An October 2002 VA treatment record reflects the Veteran's history of tinnitus.  The Veteran did not report hearing loss at that time.  

A February 2003 VA treatment record reflects the Veteran's initial history of decreased hearing.  The Veteran also reported a history of tinnitus.  An August 2003 VA treatment record indicates that hearing was "grossly intact."  

A VA examination was conducted in September 2005.  The records reflect the Veteran's history of significant military noise exposure during his first period of service as a result of exposure to guns and track vehicles.  The Veteran indicated that during his second period of service he had noise exposure from track vehicles but not gunfire.  He denied non-military noise exposure except that resulting from "extensive hunting" during his early years after separation.  The Veteran reported a five-to-ten year history of progressive hearing loss and tinnitus.  He also reported that he believed he had had hearing loss since his first period of service.  Although these histories appear contradictory at first glance, it appears that the Veteran was claiming that although he only noticed the hearing loss at some time between 1995 and 2000, he believed it had actually onset during the first period of service.  Audiometric testing revealed hearing loss, as defined by VA.  The examiner diagnosed the Veteran with sensorineural hearing loss and tinnitus.  The examiner noted that he was unable to provide an opinion as to etiology at that time because the claims file was not available but he believed otosclerosis might be at least a part of the problem due to the minimal air-bone gap present in the left ear.  

In October 2005, the VA examiner who conducted the aforementioned examination reviewed the Veteran's claims file.  The examiner noted that the STRs were negative for hearing loss and tinnitus.  He indicated that in June 1962, upon separation from service, the Veteran was noted to have completely normal audiometric thresholds and was without complaints of either disability.  The examiner opined that although the Veteran felt strongly that he has had hearing loss since service, his contentions of hearing loss were sharply refuted by his STRs, as he was noted to have completely normal audiometric thresholds at separation and was without complaint of hearing loss or tinnitus.  He further opined that hearing loss caused by acoustic trauma and noise exposure occurs during the time frame of exposure, and not years after.  The examiner reiterated his findings of the September 2005 examination, indicating that the minimal air-bone gap present in the Veteran's left ear suggests that otosclerosis may be at least part of the problem.  Regarding the etiology of the Veteran's current bilateral hearing loss and tinnitus, the examiner opined that it was a combination of genetic and environmental factors, which occurred subsequent to separation from service.  The examiner stated that he strongly suspected that the dominant problem, in addition to otosclerosis, was an age-related factor, such as presbycusis, and that neither of these factors related to the Veteran's military service.  The examiner concluded that the Veteran's bilateral hearing loss and tinnitus disabilities were not related to military noise exposure or acoustic trauma in service.  

After review of the evidence, the Board finds service connection is not warranted for hearing loss or tinnitus because, although the evidence suggests in-service noise exposure, the evidence does not probatively suggest that the currently diagnosed hearing loss or tinnitus onset in service or is causally related to service, to include any noise exposure therein.  Initially, the Board notes that the evidence does not suggest that hearing loss or tinnitus onset in service or existed continuously since service.  The service treatment and examination records are silent as to any complaints suggestive of hearing loss or tinnitus, and the initial histories and findings suggestive of tinnitus and hearing loss date more than 40 years after the Veteran's final separation from service.  The long time lapse can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, although the Veteran is competent to report the existence of symptoms suggestive of tinnitus from service to the present, he has not done so.  The Board acknowledges that the Veteran has reported that hearing loss onset during his first period of service.  The Veteran has never reported that he (or anyone else) noticed diminished hearing acuity during or since service, however, or otherwise provided an explanation for how he determined hearing loss onset in service, and based on the lack of explanation and the contemporaneous history he provided at the September 2005 VA examination that he first noticed hearing loss in 1995 at the earliest, the Board finds the Veteran's allegation that hearing loss onset in service and has continued since that time is not competent evidence of symptoms during and since service.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994).  

The record also does not contain any probative evidence linking the Veteran's hearing loss or tinnitus to service, to include any noise exposure therein, though it does include a competent and highly probative opinion that the hearing loss and tinnitus were less likely than not incurred in or caused or aggravated by service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (opinion's probative value determined by whether it is supported by a detailed rationale/explanation).  The Board acknowledges that the examiner's opinion is not based on the Veteran's history that hearing loss onset during service.  The examiner explained that he did not use this history because it was not supported by the medical evidence, however, and because the Veteran's history of hearing loss during service is not competent evidence of continuity of symptomatology, as discussed above, the examiner's failure to rely on this history does not strip the opinion of any probative value.  

In sum, based on the absence of probative evidence an in-service onset of hearing loss or tinnitus, the length of time between separation and the earliest evidence of hearing loss or tinnitus, and the examiner's opinion, the Board finds the preponderance of the evidence indicates that service connection is not warranted for hearing loss or tinnitus.  Thus, the claims must be denied.  



	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


